                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 WALDON JOSEPH DUFRENE, JR.                               CIVIL ACTION


 VERSUS                                                   NO: 18-8186


 CASS MARINE GROUP, LLC                                   SECTION: “J”(3)


                             ORDER AND REASONS

      Before the Court is Plaintiff Waldon Joseph Dufrene, Jr.’s (“Plaintiff”) Motion

to Strike Jury Demand (Rec. Doc. 11). This motion was set for hearing on the briefs

on November 7, 2018, but no opposition was filed. Considering the motion, the

memorandum, the record, and the applicable law, the Court finds that Plaintiff’s

motion should be GRANTED.

      Plaintiff filed a Complaint against Defendant Cass Marine Group, LLC (“Cass

Marine”) on August 28, 2018, for injuries Plaintiff allegedly sustained when a vessel

owned by Cass Marine sank on June 20, 2018. (Rec. Doc. 1). Plaintiff alleges that he

initially demanded a jury trial and erroneously invoked diversity jurisdiction. (Rec.

Doc. 11-1 at 1). After learning that the diversity allegation was in error because both

Plaintiff and Cass Marine are Louisiana parties, Plaintiff filed a First Supplemental

and Amended Complaint the following day, invoking the court’s jurisdiction pursuant

to the Jones Act and General Maritime law, as well as admiralty Rule 9(h). (Rec Doc.

11-1 at 1, 2). In his First Supplemental and Amended Complaint, Plaintiff specifically

designated his claim “as an admiralty claim under Rule 9(h)” and “designate[d] this
matter as a non-jury trial.” (Rec. Doc. 4). Plaintiff served Cass Marine with the First

Supplemental and Amended Complaint on September 1, 2018. (Rec. Doc. 5). On

September 11, 2018, Plaintiff learned that he had named the wrong entity as

defendant. (Rec. Doc. 11-1 at 2). Thus, on September 12, 2018, Plaintiff filed his

Second Supplemental and Amended Complaint with the sole purpose of correctly

identifying the defendant. (Rec. Doc. 7, Rec. Doc. 11-1 at 2). On September 18, 2018,

Cass Marine answered the Complaint and First Supplemental and Amended

Complaint and demanded a jury trial. (Rec. Doc. 8). Cass Marine also made a jury

demand in its Answer to the Second Supplemental and Amended Complaint. (Rec.

Doc. 9). In response, Plaintiff filed the instant motion to strike Cass Marine’s jury

demand, which Cass Marine has failed to timely oppose.

      A plaintiff who has a state common law cause of action that also falls within

the federal admiralty jurisdiction may elect to bring the suit either as an admiralty

action in federal court, or as a state common law action in state court or in federal

court, assuming the plaintiff meets the requirements for diversity jurisdiction. T.N.T.

Marine Service, Inc. v. Weaver Shipyards & Dry Docks, Inc., 702 F.2d 585, 587 (5th

Cir. 1983). The preferred method for electing to proceed in admiralty is by expressly

invoking Federal Rule of Civil Procedure 9(h). Breeden v. Transocean Offshore

Ventures, Inc., No. 00-2561, 2001 WL 64772 (E.D. La. Jan. 24, 2001). The general rule

is that there is no right to a jury trial where the complaint contains such a statement

identifying the claim as an admiralty or maritime claim. T.N.T. Marine Service, 702
F.2d at 587. Under the Jones Act, only the plaintiff—not his employer—may elect to

have a jury trial. See Texas Menhaden Co. v. Palermo, 329 F.2d 579 (5th Cir. 1964).

       Here, Plaintiff’s First Supplemental and Amended Complaint invoked Rule

9(h) and specifically withdrew Plaintiff’s previous demand for a jury trial. This was

done before Cass Marine was served with the original Complaint and before Cass

Marine filed its Answer requesting a jury trial. Moreover, there is no evidence in the

record to suggest that diversity jurisdiction exists. Thus, Cass Marine does not have

a right to a jury trial in the present case.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike Jury Demand is

GRANTED.

       New Orleans, Louisiana, this 5th day of February, 2019.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
